Order filed January 26, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00802-CV
                                   ____________

                        AARON ELIZALDE, Appellant

                                         V.

                     JORGE ISAAC RAMIREZ, Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-43079

                                    ORDER

      The notice of appeal in this case was filed November 30, 2020. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before February 5, 2021. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel Consists of Justices Chief Justice Christopher and Justices Jewell and
Poissant.